Citation Nr: 0811016	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-39 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981 and from November 1985 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The reopened claim of entitlement to service connection is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection 
for bipolar disorder, finding that the evidence showed that 
the veteran's bipolar disorder pre-existed service and was 
not aggravated by service; notice of this decision was issued 
on November 17, 2001; the veteran did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.

2.  The evidence associated with the claims file subsequent 
to the November 2001 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision to deny service 
connection for bipolar disorder became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's November 2001 rating 
decision is new and material, and the claim for service 
connection for bipolar disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a November 2001 rating decision, the RO 
denied the veteran's claim for service connection for bipolar 
disorder on the basis that the evidence demonstrated that the 
veteran's bipolar disorder existed prior to service and was 
not aggravated by service.  Notice of this decision was 
issued on November 17, 2001.  Because the veteran did not 
submit a notice of disagreement with the November 2001 rating 
decision within one year of issuance of notice of the 
decision, the November 2001 decision denying service 
connection for bipolar disorder became "final" under 38 
U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the November 2001 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed November 2001 rating 
decision is new and relates to the question of the onset date 
of the veteran's bipolar disorder.  A July 2004 VA mental 
health intake note reveals that the veteran reported an 
initial diagnosis of bipolar disorder in 1982.  The veteran 
also submitted a statement in February 2006, in which she 
relates an incident in basic training in 1977 which caused 
depression and states that had no psychiatric symptoms prior 
to basic training.  The Board finds that this additional 
evidence raises a reasonable possibility of substantiating 
the claim.  Consequently, VA has received new and material 
evidence to reopen the veteran's claim for service connection 
for bipolar disorder, and the claim is reopened.  
38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

ORDER

New and material evidence has been received, and the claim 
for service connection for bipolar disorder is reopened.




REMAND

The veteran contends that she was first diagnosed with 
bipolar disorder in August 1981, within five months of her 
discharge from her first period of service.  Indeed, the 
first evidence of record of such a diagnosis is an August 
1981 VA hospital report.  While this report notes that the 
veteran had previously been hospitalized for psychiatric 
symptoms in 1970, 1972, and 1976, the veteran contends that 
this statement is in error, and that she was never 
hospitalized for psychiatric reasons prior to August 1981.  

The veteran's service medical records from her second period 
of service reveal that she was hospitalized in September 1986 
and November 1987 for symptoms associated with her bipolar 
disorder.  

The veteran underwent a VA psychiatric examination in August 
1990.  At that examination, the veteran reported experiencing 
mild depression in 1972, which went untreated and 
undiagnosed.  The veteran reported that she was diagnosed 
with bipolar disorder for the first time in August 1981.  The 
VA examiner provided a diagnosis of bipolar disorder but did 
not provide an opinion as to whether it was at least as 
likely as not that the veteran's bipolar disorder was related 
to service.

It has been a considerable period of time since the veteran 
has been accorded a VA examination, and that examination did 
not provide a nexus opinion.  Therefore, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because the veteran has a current diagnosis of bipolar 
disorder which was originally diagnosed just five months 
after her discharge from her first period of service, and the 
evidence indicates that the claimed disability may be 
associated with the veteran's active service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
psychiatric examination of her bipolar 
disorder.  Ask the examiner to review the 
claims file in conjunction with the 
examination, particularly the initial 
August 1981 diagnosis, and to make a note 
of such a review in the examination 
report.  Have the examiner conduct all 
necessary tests and provide an opinion as 
to whether the veteran's bipolar disorder 
is at least as likely as not (50 percent 
probability or more) related to the 
veteran's active service, especially in 
light of the August 1981 diagnosis.

2.  After completion of the above and any 
additional development deemed necessary, 
the AMC should readjudicate the claim of 
service connection for bipolar disorder.  
If the determination remains unfavorable 
to the veteran, the AOJ must issue a 
Supplemental Statement of the Case and 
provide the veteran and her representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


